Citation Nr: 9931177	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  93-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of 
a back injury.  

2. Whether the veteran's claim for service connection for a 
back disorder is "well grounded".  

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disorder.  

4. Whether the veteran's claim for service connection for a 
neck disorder is "well grounded".  

5. Entitlement to service connection for essential 
hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had recognized verified active service from March 
1966 to November 1969; he was thereafter a member of the Army 
Reserves and National Guard, and also had periods of active 
duty for training (ACDUTRA), including a period from July 31 
to August 13, 1976.  The veteran also had a period of active 
service from February 10, to December 3, 1991 from which he 
was discharged under other than honorable conditions.

This mater comes before the Board of Veterans' Appeals 
(Board) from a July 1990 decision by the Winston-Salem, North 
Carolina RO which denied service connection for hypertension 
and a chest condition and also denied the veteran's 
application to reopen claims of service connection for back 
and neck disabilities.  The veteran subsequently moved to 
northern Virginia, and his case was transferred to the RO in 
Washington, D.C.  In an Administrative Decision of December 
1992, the Washington, D.C. RO found that the veteran's 
service from February 10. 1991 to December 3, 1991 was under 
conditions other than honorable.

In September 1993, the veteran appeared and gave testimony at 
a Board hearing in Washington, D.C., a transcript of which is 
of record.  At this hearing the issue of entitlement to 
service connection for a chest disorder was withdrawn from 
appellate consideration.  

This case was remanded by the Board in May 1995 for further 
development, to include the obtaining of additional 
information regarding the character of the veteran's December 
1991 discharge.  The Board member conducting the September 
1993 hearing has since left the Board, and, in February 1997, 
the veteran was offered an opportunity to have a second Board 
hearing.  He responded that he did not wish to have an 
additional hearing.

The Board again remanded this case in April 1997 for further 
development.  The veteran subsequently moved twice and his 
claim was transferred to the RO in Roanoke, Virginia, and 
then to the RO in Columbia, South Carolina.  The issues 
listed on the title page of this decision are before the 
Board for appellate consideration at this time.  They have 
been recharacterized to comply with a recent decision of the 
United States Court of Appeals for Veterans Claims (Court).  


FINDINGS OF FACT

1. The RO denied service connection for residuals of a back 
injury in an unappealed rating decision of April 1977.  

2. The evidence submitted since the unappealed rating 
decision of April 1977, and in conjunction with the 
veteran's March 1990 application to reopen his claim for 
service connection for residuals of a back injury is new 
because it was not previously of record.  


3. The evidence submitted since the April 1977 unappealed 
rating decision is material because it must be considered 
to fairly decide the merits of the veteran's claim for 
service connection for residuals of a back injury.  

4. The RO denied service connection for residuals of a neck 
injury in an unappealed rating decision of April 1977.  

5. The evidence submitted since the unappealed rating 
decision of April 1977, and in conjunction with the 
veteran's March 1990 application to reopen his claim for 
service connection for residuals of a neck injury is new 
because it was not previously of record.  

6. The evidence submitted since the April 1977 unappealed 
rating decision is material because it must be considered 
to fairly decide the merits of the veteran's claim for 
service connection for residuals of a neck injury.  

7. The veteran's reopened claim for service connection for 
residuals of a back injury is not plausible.  

8. The veteran's reopened claim for service connection for 
residuals of a neck injury is not plausible.  

9. The veteran's claim for service connection for essential 
hypertension is not plausible.  


CONCLUSIONS OF LAW

1. The April 1977 rating action denying service connection 
for residuals of a back injury is final.  38 
U.S.C.A.§ 7105 (West 1991 & Supp. 1999); 38 
C.F.R.§§ 3.104(a), 20.302, 20.1103 (1999).  

2. The additional evidence received subsequent to the 
unappealed rating decision of April 1977 denying service 
connection for the residuals of a back injury is new and 
material; the veteran's claim of service connection for 
residuals of a back injury is therefore reopened.  38 
U.S.C.A.§ 5108 (West 1991 & Supp. 1999);38 
C.F.R.§ 3.156(a) (1999)

3. The April 1977 rating action denying service connection 
for residuals of a neck injury is final.  38 
U.S.C.A.§ 7105 (West 1991 & Supp. 1999); 38 
C.F.R.§§ 3.104(a), 20.302, 20.1103 (1999).  

4. The additional evidence received subsequent to the 
unappealed rating decision of April 1977 denying service 
connection for the residuals of a neck injury is new and 
material; the veteran's claim of service connection for 
residuals of a neck injury is therefore reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 1999) 38 
C.F.R.§ 3.156(a) (1999)

5. The veteran's reopened claim for service connection for 
residuals of a back injury is not well grounded.  38 
U.S.C.A.§ 5107 (a) (West 1991 & Supp. 1999)  

6. The veteran's reopened claim for service connection for 
residuals of a neck injury is not well grounded.  38 
U.S.C.A.§ 5107 (a) (West 1991 & Supp. 1999)  

7. The veteran's claim for service connection for essential 
hypertension is not well grounded.  38 U.S.C.A.§ 5107 (a) 
(West 1991 & Supp. 1999)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Whether New and Material Evidence Has Been Submitted to 
Reopen Claims for Service Connection for Residuals of a 
Back Injury and Residuals of a Neck Injury and Whether 
the Veteran's Reopened Claims for Service Connection for 
the Residuals of a Back Injury and the Residuals of a 
Neck Injury are Well Grounded.  


The evidence which was of record at the time of the of the 
April 1977 rating decision denying service connection for 
residuals of back and neck injuries included service medical 
records from the veteran's recognized period of military 
service from March 1966 to November 1969, which were negative 
for clinical documentation of a back disorder or a neck 
disorder.  It also included a military reserve status 
examination in March 1975, which was negative for clinical 
documentation of a back or neck disorder.  The claims folder 
also contained private clinical records that reveal that the 
veteran was seen on July 21, 1976 with complaints of soreness 
in the cervical spine which resulted from an automobile 
accident which occurred two days earlier.  On further private 
treatment on August 16, 1976, after the veteran returned from 
2 weeks of ACDUTRA, it was reported that the veteran had 
continued his physiotherapy during that time and that he had 
improved.  Slight low back discomfort was noted.  When seen 
later in August 1976 it was noted that the veteran worked 
daily.  He had normal range of motion.  In early September 
1976, it was reported that the veteran had a moderate amount 
of pain and normal movement.  

Copies of service medical records submitted by the veteran on 
January 13, 1977 indicate treatment on August 3, 1976, during 
a period of ACDUTRA, for complaints of back pain resulting 
from his automobile accident of the previous month.  It was 
said that the veteran was treated for back and neck pain two 
days after the accident.  X-rays of the lumbosacral spine 
were reported to be within normal limits.  Physical 
evaluation revealed a normal gait and toe and heel walking 
was normal.  Reflexes were normal.  There was an increase in 
lordosis and slight tenderness in the S1 region and 
sacroiliac joint.  Motor function was intact but the veteran 
reported decreased sensation in the left heel.  The 
impression was low back strain.  Other records reveal that, 
because of his low back strain, the veteran was provided a 
restricted physical profile for seven days which prohibited 
crawling, stooping, running, jumping, prolonged standing, 
marching, or deep knee bends.  On August 11, 1976, it was 
noted that the veteran stated that his low back was much 
improved.  

On a February 1977 VA examination, the veteran complained of 
back and neck pain.  It was reported that the veteran hurt 
his back in an automobile accident in July 1976 and hurt his 
back again in August 1976 while performing physical training.  
He complained of back pain while performing certain 
movements.  A physical examination revealed no muscle spasm 
or atrophy.  Straight leg raising was negative and there was 
full range of motion in all planes of the lumbar and dorsal 
spine.  An X-ray showed mild left convex scoliosis of the 
lumbar spine.  The diagnosis was low back condition.  

In a statement received in March 1977, a private physician 
reported treating the veteran from July 21, to October 8, 
1976 for a whip lash injury to the neck.  

In the April 1977 rating action denying the veteran's claims 
for service connection for residuals of a back injury and 
service connection for the residuals of a neck injury, the RO 
noted that the veteran had injured his back and neck prior to 
his 1976 period of ACDUTRA and that no aggravation of these 
preservice residuals of back and neck injuries was shown 
during the period of ACDUTRA.  The veteran was notified of 
this determination by letter dated April 11, 1977.  He did 
not file a notice of disagreement within one year of 
notification of the determination made.  

The evidence associated with the record subsequent to the 
April 1977 unappealed rating decision denying service 
connection for residuals of back and neck injuries includes 
reports of a service quadrennial examinations of August 1978, 
September 1981, August 1985, and May 1989.  On all of these 
examinations, the veteran's spine and neck were described as 
normal on clinical evaluation.  

During VA outpatient treatment in February 1990, the veteran 
said that he injured his back in 1976 and that it was 
bothering him.  The assessment included chronic lumbosacral 
pain.  

In March  1990, the veteran submitted copies of the service 
medical records documenting treatment in August 1976, during 
ACDUTRA, for back pain resulting from an automobile accident 
which occurred the previous month.  These copies are 
identical to those which he submitted in January 1977.  

In an April 1990 statement, a VA physician requested that the 
veteran be excused from physical training until further 
notice due to recurrent low back pain.  

The report of the veteran's examination prior to entrance 
onto his unrecognized period of active service is not of 
record.  On a June 1991 examination for purposes of 
deployment for Operation Desert Shield/Storm, the veteran's 
spine and neck were evaluated as normal.  Episodic back pain 
was noted in the Physician's Summary.  Review of the service 
medical records for this period of active duty reveal that 
the veteran was seen in October 1991 and gave a history of 
injury to his back while undergoing physical training in 
1976.  The assessment was chronic low back pain.  In November 
1991, the veteran underwent a peripheral vascular evaluation 
and was noted to complain of pins and needles sensations in 
his feet and calves while running.  After evaluation, the 
assessments included back and leg pain which was most likely 
orthopedic in nature.  An electromyogram was performed in 
December 1991 and revealed findings of mild left L5 
radiculopathy.  The veteran's examination prior to separation 
from this period of unrecognized active service is not of 
record.  

On VA examination in January 1992, the veteran said that he 
injured his back on August 2, 1976 while performing physical 
training during ACDUTRA.  He said that he had had chronic 
problems with his back and neck ever since.  After the 
examination, the diagnoses included L4-5 radiculopathy, 
symptomatic, and chronic cervical strain.  After further VA 
examination in February 1992, the diagnoses included mild 
degenerative joint disease of the lumbar spine.  

The veteran subsequently submitted additional copies of the 
service medical records which he had earlier submitted in 
January 1977 and March 1990.  These copies had been altered 
in such a way as to delete all reference to the July 1976 
automobile accident which occurred prior to the period of 
ACDUTRA in 1976 and also contained references to back and 
neck pain solely from physical training during the period of 
ACDUTRA in 1976.  

In a VA Administrative Decision of December 1992 it was noted 
that the veteran had accepted, on December 3, 1991, a 
resignation from the service in lieu of a General Court 
Martial.  It was indicated that the veteran had been charged 
with attempting to obtain money through the fraudulent 
submission of a travel voucher.  It was noted that, under 38 
C.F.R.§ 3.12(d)(1), acceptance of an undesirable discharge to 
escape trial by general court martial is considered a 
discharge under dishonorable conditions.  

VA outpatient records reflect treatment in 1992 for 
complaints of low back pain.  

On a September 1993 hearing before a member of the Board held 
in Washington, D.C., the veteran said that he had injured his 
back and neck in an automobile accident in July 1976, shortly 
before beginning a tour of ACDUTRA.  He also said that, after 
entry onto ACDUTRA, he again injured his back while 
performing physical training.  He said that, on that 
occasion, the pain extended from his lumbar spine all the way 
to his neck.  He also said that the pain extended down his 
legs and had persisted ever since his injury during his 
period of ACDUTRA in 1976.  He said that his injury during 
his ACDUTRA in 1976 aggravated his injuries to the back and 
neck that he received shortly before his period of training.  

Of record is a copy of an October 1994 letter from the 
Department of the Army, Board for the Correction of Military 
Records, to the veteran, with an accompanying copy of an 
October 1994 Memorandum of Consideration.  These documents 
indicated, essentially, that the veteran's request to upgrade 
his discharge from his period of service from February 1991 
to December 1991 was denied.  

A private MRI study of the lumbar spine performed in May 1995 
showed mild bulging in the L4 disc on the left side.  This 
appeared to narrow the foramen but did not impinge completely 
on the nerve root.  

Service connection may be granted if the evidence shows that 
a claimant has a disability that is due to disease or injury 
incurred in or aggravated by ACDUTRA.  
38 U.S.C.A.§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 
1999).  A preexisting injury will be considered to have been 
aggravated by service where there is an increase in the 
severity of the disability during such service, unless there 
is clear and unmistakable evidence that the increase in 
severity is due to the natural progress of the disease.  38 
U.S.C.A.§ 1153 (West 1991 & Supp. 1999); 38 
C.F.R.§ 3.306(1999).  Compensation is not payable unless the 
period of service on which the claim is based was terminated 
under a discharge that was other than dishonorable.  38 
C.F.R.§ 3.12(a), (d) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
becomes final, the claim cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

Under the provisions of 38 C.F.R. § 38 C.F.R.§ 3.156(a), in 
order to reopen claims of service connection, there must be 
added to the record new and material evidence which, assuming 
its credibility, bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The Board notes that, at the time of the Boards' April 1997 
remand of this case, the case law of the Court mandated that 
the third question to be resolved in the first step of the 
Manio analysis was whether, in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  Colvin v Derwinski, 1 Vet. App. 171, 174 
(1991); See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard was inconsistent with the language of 38 
C.F.R.§ 3.156(a), cited above, and has overruled the 
extension of the Manio analysis that was first articulated by 
the Court in Colvin, supra.  See Hodge v. West; 155 F. 3d. 
1356 (1998).  

The evidence submitted since the April 1977 rating action 
includes hearing testimony from the veteran to the effect 
that, although he injured his back and neck in an automobile 
accident shortly before his 1976 period of ACDUTRA, he 
sustained additional injury to his back and neck during this 
period of ACDUTRA and that his back and neck symptomatology 
became worse after the inservice injuries.  The veteran is 
certainly competent to testify regarding the increase in his 
back and neck symptoms during his 1976 period of ACDUTRA.  
This testimony is new in that it was not of record at the 
time of the April 1977 rating action denying service 
connection for the residuals of back and neck injuries.  
Also, evidence has been associated with the record since the 
1977 rating action which demonstrates that the veteran does 
currently have chronic disabilities of the low back and neck.  
The veteran's 1993 hearing testimony and the recent evidence 
of ongoing disability in the low back and neck, when read in 
conjunction with the evidence previously of record, is of 
such significance that it must be considered in order to 
fairly adjudicate the veteran's claim as provided in 38 
C.F.R.§ 3.156(a).  See Hodge, supra.  Thus new and material 
evidence has been submitted and the veteran's claims for 
service connection for the residuals of a neck injury and for 
the residuals of a back injury have been reopened.  

The question now for consideration is whether the veteran's 
reopened claims for service connection for residuals of a 
back injury and residuals of a neck injury are "well-
grounded".  The Court, in the recent case of Elkins v. West, 
12 Vet. App. 209 (1999) has recognized that new and material 
evidence to reopen a previously denied claim need not be 
sufficient to render it well grounded 

Accordingly, the threshold question to be answered in regard 
to the veteran's reopened claims for entitlement to service 
connection for residuals of a back injury and residuals of a 
neck injury is whether he has presented well-grounded claims, 
i.e., claims that are plausible.  If he has not, the claims 
must fail and there is no further duty to assist the veteran 
in the development of the claims.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In this case, the 
testimony of the veteran at his 1993 hearing and the evidence 
showing treatment and evaluations of low back and cervical 
spine pathology during the 1990s is not sufficient to render 
the reopened claims for service connection for residuals of a 
back injury and residuals of a neck injury well grounded.

According to a decision of the Court, a well-grounded claim 
requires competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1998).  

The evidence of record indicates that the veteran has low 
back pathology and a chronic cervical strain at present.  
Thus, the first requirement for well-grounded claims under 
the Court's decision in Caluza has been met.  Moreover, the 
evidence shows that the veteran sustained back and neck 
injuries prior to his 1976 period of ACDUTRA and that he was 
treated for neck and back complaints during his period of 
ACDUTRA in 1976.  Therefore, the second requirement for well-
grounded claims under Caluza has also been met.  However, the 
third requirement for well-groundedness of these claims under 
Caluza has not been met.  There is no competent medical 
evidence associating the veteran's current low back and neck 
pathology with his 1976 period of ACDUTRA.  While the veteran 
has asserted that his current back and neck disabilities are 
the result of aggravation of preservice disabilities by 
injuries sustained during his 1976 period of ACDUTRA, as a 
layman (a person without medical training or expertise) he is 
not competent to render a medical opinion as to the etiology 
of his current back and neck disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board has noted that 
the reserve status examinations in August 1978, September 
1981, August 1985 and May 1989 all indicated that the back 
and neck were normal.  Without competent medical evidence 
relating the veteran's current low back and neck disabilities 
to his period of ACDUTRA in 1976, the third requirement for a 
well-grounded claim under Caluza has not been met.  Since 
that is the case, the veteran's reopened claims for service 
connection for residuals of a back injury and residuals of a 
neck injury are not well grounded and service connection for 
these disorders must be denied.  


II. Service Connection for Hypertension  

On the veteran's April 1965 examination prior to entrance 
onto his period of honorable active service, his heart and 
vascular system were evaluated as normal.  His blood pressure 
was recorded as 138/78.  Review of the veteran's service 
medical records for his period of honorable active service 
reveals no findings or complaints indicative of hypertension.  
On his April 1969 examination prior to separation from 
service, the veteran's blood pressure was recorded as 114/78.  

On VA medical examination in November 1970, evaluation of the 
veteran's cardiovascular system revealed no complaints.  The 
veteran's blood pressure was recorded as 110/80.  On a March 
1975 reserve status examination the veteran's blood pressure 
was 110/62.  

During private outpatient treatment from July to October 
1976, the veteran's blood pressure was recorded to be 110/62, 
124/84, 110/68, 128/68, 140/70, 118/80, and 120/70.  The 
existing medical records for the period of ACDUTRA in 1976 do 
not reference any blood pressure readings.  

On a quadrennial examination conducted for the Army Reserve 
in August 1978 the veteran's heart and vascular system were 
evaluated as normal.  His blood pressure was recorded as 
120/88.  On an examination conducted for the Army Reserve in 
September 1981, the veteran's heart and vascular system were 
evaluated as normal.  The veteran's blood pressure was 
recorded as 140/90.  On a quadrennial examination conducted 
for the Army Reserve in August 1985, the veteran's heart and 
vascular system were evaluated as normal.  The veteran's 
blood pressure was evaluated as 122/90.  On a quadrennial 
examination conducted for the Army Reserve in May 1989, the 
veteran's heart and vascular system were evaluated as normal.  
His blood pressure was recorded as 140/90.  It was reported 
that the veteran was on medication for high blood pressure.  
During a stress test conducted in May 1989, the veteran's 
blood pressure was recorded as 148/96 at rest; 170/90 at 
stage II; 170/90 at stage III, and 180/90 and 170/90 during 
recovery.  On a service medical examination of June 1991 for 
deployment in Desert Shield/Storm, the veteran's heart and 
vascular system were evaluated as normal.  His blood pressure 
was recorded as 152/98.  The diagnosis was hypertension under 
control (by history).  

Subsequent treatment and evaluations for hypertension is 
indicated.  During a February 1992 VA medical examination, 
the veteran said that he had been hypertensive for about six 
years.  

During a September 1993 Board hearing in Washington, D.C., 
the veteran said that he had frequent dizzy spells during his 
initial period of service in the 1960s.  He said that these 
dizzy spells were the initial manifestation of his currently 
diagnosed hypertension.  He also said that he had episodes of 
shortness of breath and palpitations during this period of 
service.  He said that no physician ever told him that he had 
cardiovascular disease during this initial period of service.  
He said that he was first told that he had hypertension in 
the mid-1980s.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A.§ § 1110, 1131.  Service connection may also be 
granted for essential hypertension if such was manifested to 
a compensable degree within one year of service discharge.  
38 U.S.C.A.§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R.§§ 3.307, 3.309 (1999)  

Again, the threshold question to be answered in regard to the 
veteran's claim for entitlement to service connection for 
essential hypertension is whether he has presented a well-
grounded claim, i.e., a claim that is plausible.  If he has 
not, the claim must fail and there is no further duty to 
assist the veteran in the development of the claim.  38 
U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the testimony of the veteran at his 1993 
hearing and the evidence showing treatment and evaluations of 
hypertension beginning in the 1980s is not sufficient to 
render the claim for service connection for essential 
hypertension well grounded.

According to a decision of the Court, a well-grounded claim 
requires competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1998).  

The evidence of record shows that the veteran currently has a 
diagnosis of hypertension.  Hence, the first requirement for 
a well grounded claim under the criteria of the Caluza case 
has been met.  However, since there is no evidence of 
hypertension until many years after the veteran's period of 
active honorable service, the second requirement for a well 
grounded claim under Caluza has not been met.  Here, all 
recorded blood pressure readings prior to September 1981 were 
normal.  In addition, the final requirement for a well 
grounded claim under Caluza has also not been met since there 
is no competent medical evidence showing a relationship 
between the veteran's currently diagnosed essential 
hypertension and his period of active honorable service or 
his period of ACDUTRA in 1976.  It is noted that the veteran 
believes that dizzy spells which occurred during his initial 
period of service were the initial manifestation of 
hypertension.  However, as noted earlier, the veteran is a 
layman and as such is not competent to render an opinion 
regarding the diagnosis of his reported dizzy spells during 
service.  Espiritu, supra.  Without competent medical 
evidence showing a relationship between the veteran's 
currently diagnosed essential hypertension and his period of 
active honorable service or his 1976 period of ACDUTRA, his 
claim for service connection for essential hypertension is 
not well grounded and must be denied.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for the residuals of a 
back injury is reopened.  

New and material evidence having been submitted, the 
veteran's claim for service connection for residuals of a 
neck injury is reopened.

The veteran's reopened claim for service connection for the 
residuals of a back injury is denied as not well grounded.  

The veteran's reopened claim for service connection for the 
residuals of a neck injury is denied as not well grounded.  

The veteran's claim for service connection for essential 
hypertension is denied as not well grounded.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

